DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 15 recites, in pertinent part, a program which would be considered as software or firmware, per se. The program needs to be stored in a non-transitory computer readable medium. 

Claim Rejections - 35 USC § 112
2.	Claim limitations “control unit”, “imaging unit” “recording unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The claim interpretations as follows from applicants publication US 2020/0169690. 

The claim subject matter limitation “control unit” being constituted as a microcomputer (processing unit) see paragraph 0128.
The claim subject matter limitation “imaging unit” being considered as forming an imaging device for capturing an image of an object (see paragraphs 0113-0118). 
Therefore the interpretations based on applicants specification provide efficient information as to the claimed units. The written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function. The cited areas are to state on the record that the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (10,891,688) in view of Jung (US 2014/0081630) in further view of Mikan et al. (US 2011/0263233).
4.	Regarding claim 1, Clausen teaches a communication controller comprising: a wireless communication unit that performs first wireless communication using a first wireless communication method, and second wireless communication using a second wireless communication method (see fig. 2, col. 4, lines 38-53. The device has a network interface (controller) which being a wireless interface that includes wireless networks (cellular network) and is also capable of having  Bluetooth transceiver. The device being capable of having both wireless communication networks. Therefore the device can communicate in a first wireless communication and a second communication.). 

Jung teaches a control unit that detects a volume of a voice (see fig. 1A-1B, 3A, ¶ 0035, 0054. The device controller detects the voice volume and the device controls the volume of the voice to be adjusted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen to incorporate a device controller for detecting voice volume. The modification provides the device with obtaining a voice signal and detecting the volume in which the voice is currently at (Low or High).
Jung does not disclose changes a wireless output of the first wireless communication on a basis of the detected volume. 
Mikan teaches changes a wireless output of the first wireless communication on a basis of the detected volume (see fig. 1B, ¶ 0017-0018. The device having a voice volume adjusting of the received voice from the microphone. The device processes the voice signal, makes the adjustment at the amplifier based on the amplitude of the voice and noise in the received signal. The device makes the adjustments at the amplifier prior to output wireless network 32.). 
Jung teaches the detection of the voice input volume which adjustments are made in the volume and Mikan detects the voice input volume to be adjusted prior to output to the wireless network. The combination provides the detection of the voice volume and applying changes to the volume to be outputted to the wireless network. 





Regarding claim 14, Clausen teaches a control method of a communication controller comprising: performing first wireless communication using a first wireless communication method, and second wireless communication using a second wireless communication method (see fig. 2, col. 4, lines 38-53. The device has a network interface (controller) which being a wireless interface that includes wireless networks (cellular network) and is also capable of having  Bluetooth transceiver. The device being capable of having both wireless communication networks. Therefore the device can communicate in a first wireless communication and a second communication.). 
Clausen does not teach detecting a volume of a voice, and changing a wireless output of the first wireless communication on a basis of the detected volume.   
Jung teaches detecting a volume of a voice (see fig. 1A-1B, 3A, ¶ 0035, 0054. The device controller detects the voice volume and the device controls the volume of the voice to be adjusted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen to incorporate a device controller 
Jung does not disclose changing a wireless output of the first wireless communication on a basis of the detected volume. 
Mikan teaches changing a wireless output of the first wireless communication on a basis of the detected volume (see fig. 1B, ¶ 0017-0018. The device having a voice volume adjusting of the received voice from the microphone. The device processes the voice signal, makes the adjustment at the amplifier based on the amplitude of the voice and noise in the received signal. The device makes the adjustments at the amplifier prior to output wireless network 32.). 
Jung teaches the detection of the voice input volume which adjustments are made in the volume and Mikan detects the voice input volume to be adjusted prior to output to the wireless network. The combination provides the detection of the voice volume and applying changes to the volume to be outputted to the wireless network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen and Jung to incorporate a device providing changes to the voice volume for output to the network. The modification provides the device with obtaining a voice signal and detecting the volume and applying a change in the volume to be outputted to the wireless network. 


Regarding claim 15, Clausen teaches a program for causing a computer to execute a control method of a communication controller, the control method comprising: performing first wireless communication using a first wireless communication method, (see fig. 2, col. 4, lines 38-53. The device has a network interface (controller) which being a wireless interface that includes wireless networks (cellular network) and is also capable of having  Bluetooth transceiver. The device being capable of having both wireless communication networks. Therefore the device can communicate in a first wireless communication and a second communication.). 
Clausen does not teach detecting a volume of a voice, and changing a wireless output of the first wireless communication on a basis of the detected volume.   
Jung teaches detecting a volume of a voice (see fig. 1A-1B, 3A, ¶ 0035, 0054. The device controller detects the voice volume and the device controls the volume of the voice to be adjusted.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen to incorporate a device controller for detecting voice volume. The modification provides the device with obtaining a voice signal and detecting the volume in which the voice is currently at (Low or High).
Jung does not disclose changing a wireless output of the first wireless communication on a basis of the detected volume. 
Mikan teaches changing a wireless output of the first wireless communication on a basis of the detected volume (see fig. 1B, ¶ 0017-0018. The device having a voice volume adjusting of the received voice from the microphone. The device processes the voice signal, makes the adjustment at the amplifier based on the amplitude of the voice and noise in the received signal. The device makes the adjustments at the amplifier prior to output wireless network 32.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen and Jung to incorporate a device providing changes to the voice volume for output to the network. The modification provides the device with obtaining a voice signal and detecting the volume and applying a change in the volume to be outputted to the wireless network. 


5.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (10,891,688) in view of Jung (US 2014/0081630) in further view of Mikan et al. (US 2011/0263233) in further view of Harish (US 2010/0279659).
Regarding claim 2, Clausen, Jung, Mikan do not teach the communication controller according to claim 1, further comprising: a recording unit that records the voice concentrated by a microphone in a recording medium; and an imaging unit that images an object, wherein the recording unit performs a process for recording image data acquired by the imaging unit in the recording medium. 
 Harish teaches a recording unit that records the voice concentrated by a microphone in a recording medium; and an imaging unit that images an object, wherein the recording unit performs a process for recording image data acquired by the imaging unit in the recording medium (see ¶ 0015, 0018. The sender records a video message on their mobile phone. The mobile phone having video camera capabilities permits the sender to record a video message which inherently includes camera and microphone to capture images and voice signals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen, Jung, Mikan to incorporate a device that permits a user to capture an image and record voice and images. The modification provides the user device to record a video message to be transmitted to a recipient. 


Regarding claim 3, Clausen, Jung, Mikan do not teach the communication controller according to claim 2, wherein the wireless communication unit transmits, via the first wireless communication, the image data acquired by the imaging103SP369576 unit, and receives, via the second wireless communication, operation information from an external device. 
 Harish teaches wherein the wireless communication unit transmits, via the first wireless communication, the image data acquired by the imaging103SP369576 unit, and receives, via the second wireless communication, operation information from an external device (see ¶ 0015, 0018. The sender records a video message on their mobile phone which is sent to recipients of the recorded video content. The mobile phone having video camera capabilities permits the sender to record a video message which inherently includes camera and microphone to capture images and voice signals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen, Jung, Mikan to incorporate a . 


6.	Claims 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (10,891,688) in view of Jung (US 2014/0081630) in further view of Mikan et al. (US 2011/0263233) in further view of Feng (US 2015/0269857).
	Regarding claim 4, Clausen, Jung, Mikan does not teach the communication controller according to claim 1, wherein the control unit produces a state for changing the wireless output of the first wireless communication when the detected volume becomes smaller than a threshold.
	Feng teaches wherein the control unit produces a state for changing the wireless output of the first wireless communication when the detected volume becomes smaller than a threshold (see ¶ 0082. The mobile device indicates a volume of a user’s voice being below a threshold volume level. The volume change can cause the device to pause or terminate.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen, Jung, Mikan to incorporate a device determines voice volume. The modification provides the device to pause or terminate based on volume threshold. 


Feng teaches wherein the control unit produces a state for changing the wireless output of the first wireless communication when a period in which the detected volume becomes smaller than a threshold continues for a predetermined period or longer (see ¶ 0082. The mobile device indicates a volume of a user’s voice being below a threshold volume level. The system determines the threshold for an amount of time, then this will trigger the device to pause or terminate.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen, Jung, Mikan to incorporate a device determines voice volume. The modification provides the device to pause or terminate based on volume threshold. 



Regarding claim 6, Clausen, Mikan, Feng does not teach the communication controller according to claim 4, wherein the control unit cancels the state for changing the wireless output of the first wireless communication when a period in which the detected volume becomes equal to or larger than a threshold continues for a predetermined period or longer.
	Jung teaches wherein the control unit cancels the state for changing the wireless output of the first wireless communication when a period in which the detected volume  (see ¶ 0074. The  device indicates a volume of a user’s voice being equal or above threshold volume level. The device will operate in a state to continue to amplify. Thus the if the voice is been continuous at a certain state of volume then no change is need.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen, Mikan and Feng to incorporate a device determines voice volume. The modification provides the device to keep the state of amplification and which would cancel any changes if the state has not changed based on threshold level.  


7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (10,891,688) in view of Jung (US 2014/0081630) in further view of Mikan et al. (US 2011/0263233). 
	Regarding claim 7, Clausen and Mikan do not teach the communication controller according to claim 1, wherein the control unit changes the wireless output of the first wireless communication in accordance with execution or non- execution of the first wireless communication.  
Jung teaches wherein the control unit changes the wireless output of the first wireless communication in accordance with execution or non- execution of the first wireless communication (see ¶ 0074. The device indicates a volume of a user’s voice being equal, above or below threshold volume level. The device will change the state of the output signal of the wireless device. The operating state will operate in a state to amplify or place the device in whisper mode.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen, Mikan to incorporate a device determines voice volume. The modification provides the device with obtaining a voice signal and detecting the volume and applying a change in the volume to be outputted to the wireless network. 


8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (10,891,688) in view of Jung (US 2014/0081630) in further view of Mikan et al. (US 2011/0263233) in further view of Naylor et al. (US 2009/0271517).
	Regarding claim 8, Clausen, Jung and Mikan do not teach the communication controller according to claim 1, wherein the control unit changes the wireless output of the first wireless communication by lowering radio wave intensity of the first wireless communication.  
	Naylor teaches wherein the control unit changes the wireless output of the first wireless communication by lowering radio wave intensity of the first wireless communication (see ¶ 0031. The wireless connectivity is modified (reduced)  to preserve processing resources of the device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen, Mikan to incorporate a device to reduce the wireless connective (frequency wave) in order to limit the amount of power .  


9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (10,891,688) in view of Jung (US 2014/0081630) in further view of Mikan et al. (US 2011/0263233) in further view of Harish (US 2010/0279659) in further view of Kurakagi (US 2014/0028782).
	Regarding claim 9, Clausen, Jung, Mikan and Harish do not teach the communication controller according to claim 3, wherein the control unit changes the wireless output of the first wireless communication by lowering a frame rate of image data acquired by the imaging unit.  
	Kurakagi teaches wherein the control unit changes the wireless output of the first wireless communication by lowering a frame rate of image data acquired by the imaging unit (see ¶ 0116. The image data is processed and the frame rate is reduced to be transmitted to a secondary device.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen, Jung, Mikan and Harish to incorporate a device to reduce the frame rate of an acquired image for transmission. The modification provides the device with processing the image and reducing the frame in correlation to the image data.   



10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (10,891,688) in view of Jung (US 2014/0081630) in further view of Mikan et al. (US 2011/0263233) in further view of Harish (US 2010/0279659) in further view of Ko (US 2013/0135179).
	Regarding claim 10,  Clausen, Jung, Mikan and Harish do not teach the communication controller according to claim 3, wherein the control unit changes the wireless output of the first wireless communication by lowering a resolution of image data acquired by the imaging unit.
	Ko teaches wherein the control unit changes the wireless output of the first wireless communication by lowering a resolution of image data acquired by the imaging unit (see ¶ 0071, 0076. The controller reduces a resolution of the image based on the network bandwidth.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen, Jung, Mikan and Harish to incorporate a device to reduce the image resolution of an acquired image for transmission. The modification provides the device with processing the image and reducing the resolution of the image based on the network bandwidth.    

 


 
11 is rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (10,891,688) in view of Jung (US 2014/0081630) in further view of Mikan et al. (US 2011/0263233) in further view of Harish (US 2010/0279659).
Regarding claim 11,  Clausen, Jung, Mikan and Harish do not teach the communication controller according to claim 2, wherein a wireless limiting state for changing the wireless output of the first wireless communication on a basis of the detected volume is provided, and the control unit shifts to the wireless limiting state when the recording unit records the concentrated voice in the recording medium. 
Jung teaches wherein a wireless limiting state for changing the wireless output of the first wireless communication on a basis of the detected volume is provided, and the control unit shifts to the wireless limiting state when the recording unit records the concentrated voice in the recording medium (see ¶ 0044, 0074. The  device indicates a volume of a user’s voice being equal or above threshold volume level. The device will operate in a state to continue to amplify. Thus the if the voice is been continuous at a certain state of volume then no change is need. The recording can be a digital recording via the device. The limiting state will be in correlation to the volume shits in the voice.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen, Mikan, Harish to incorporate a device determines voice volume. The modification provides the device to keep the state of amplification and which would cancel any changes if the state has not changed based on threshold level.  



12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (10,891,688) in view of Jung (US 2014/0081630) in further view of Mikan et al. (US 2011/0263233) in further view of Harish (US 2010/0279659) in further view of Yoshino (US 2005/0085271).
	Regarding claim 12, Clausen, Jung, Mikan, Harish do not teach the communication controller according to claim 11, wherein the control unit cancels the wireless limiting state when recording of the concentrated voice in the recording medium ends.
	Yoshino teaches wherein the control unit cancels the wireless limiting state when recording of the concentrated voice in the recording medium ends (see ¶ 0046. The system stops recording upon interruption or notification. Thus the ending of the voice recording can be terminated when it ends or user has shifts to another resource.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen, Jung, Mikan, Harish to incorporate stopping a recording upon limiting state occurring in the device. The modification provides the device to stop recording upon a limiting function occurring at the device.   





13 is rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (10,891,688) in view of Jung (US 2014/0081630) in further view of Mikan et al. (US 2011/0263233) in further view of Okamoto (US 2015/0373761).
	Regarding claim 13, Clausen, Jung, Mikan do not teach the communication controller according to claim 1, further comprising: a notification unit that gives a notification that the control unit has changed the wireless output of the first wireless communication. 
	Okamoto teaches a notification unit that gives a notification that the control unit has changed the wireless output of the first wireless communication (see ¶ 0082. A notification is provided when a change in wireless connection is established.).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clausen, Jung, Mikan to incorporate notification when a change in wireless connection established. The modification provides a notification when the wireless connection is established.    

 
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651